Case 4:17-cv-00214-MW-CAS Document 465 Filed 04/18/19 Page 1 of 68




       UNITED STATES DISTRICT COURT
             NORTHERN DISTRICT OF FLORIDA
                     TALLAHASSEE DIVISION

 CARL HOFFER, et al.,

            Plaintiffs,

 v.                                  Case No. 4:17cv214-MW/CAS

 MARK S. INCH, in his official
 capacity as Secretary of the
 Florida Department of
 Corrections,

            Defendant.
 __________________________/

                    ORDER ON
       CROSS-MOTIONS FOR SUMMARY JUDGMENT

       This Court previously issued a preliminary injunction

 requiring the Florida Department of Corrections (“FDC”) to treat

 inmates infected with the Hepatitis C virus (“HCV”). ECF No. 153;

 ECF No. 185. Defendant admits most of this Court’s prior findings

 and, by way of a motion for summary judgment, asks this Court to

 make the preliminary injunction permanent and award no further

 relief. ECF No. 270. Plaintiffs also move for summary judgment

 but ask this Court to enter a permanent injunction broader in

 scope than the preliminary injunction. ECF No. 342. For the



                                 1
Case 4:17-cv-00214-MW-CAS Document 465 Filed 04/18/19 Page 2 of 68



 reasons that follow, the parties’ cross-motions for summary

 judgment are GRANTED in part and DENIED in part.

                         I. Background

                        A. Forging the Path

       Plaintiffs Carl Hoffer, Ronald McPherson, and Roland

 Molina filed this case on May 11, 2017. ECF No. 1. All three were

 inmates in FDC’s custody, were infected with HCV, and had been

 denied proper medical treatment. See id. They moved to certify a

 class of similarly situated plaintiffs and also moved for a

 preliminary injunction requiring FDC to properly treat HCV-

 infected inmates. ECF No. 10; ECF No. 11.

       To resolve Plaintiffs’ motions, this Court held a five-day

 evidentiary hearing beginning on October 19, 2017. See ECF No.

 142. This Court heard from medical experts, FDC officials, and the

 named Plaintiffs themselves. See id. The parties also introduced

 several exhibits, the most notable of which was “HSB 15.03.09

 Supplement #3,” FDC’s official written policy for managing HCV

 (“FDC’s policy”).

       Although a number of facts remained unclear, the truth

 uncovered at the hearing was crystal: FDC was shirking its duty

 to properly treat HCV-infected inmates because the treatment—

                                 2
Case 4:17-cv-00214-MW-CAS Document 465 Filed 04/18/19 Page 3 of 68



 specifically, the use of direct-acting antivirals (“DAAs”)—was too

 costly. By order dated November 17, 2017, this Court detailed

 FDC’s “long and sordid history of failing to treat HCV-infected

 inmates,” held that Plaintiffs were likely to succeed on their

 Eighth Amendment deliberate-indifference claim, and granted

 Plaintiffs’ motion for preliminary injunction. ECF No. 153.

 Moreover, having found that the necessary requirements were

 met, this Court granted Plaintiffs’ motion for class certification as

 well. ECF No. 152.

       Before issuing a preliminary injunction, this Court first

 ordered Defendant to file a proposed treatment plan consistent

 with this Court’s “broad” directions. See ECF No. 153, at 28–32.

 After receiving Defendant’s plan, noting deficiencies with the plan,

 and receiving further comments from the parties, this Court

 ultimately issued a preliminary injunction on December 13, 2017.

 ECF No. 185. Simply put, the injunction requires Defendant to

 (1) ensure that FDC and its agents comply with the treatment plan

 (with modifications), (2) ensure that FDC and its agents comply

 with FDC’s policy (with modifications), and (3) file monthly status

 reports outlining FDC’s progress in complying with the injunction.

 Id. at 3–6.

                                  3
Case 4:17-cv-00214-MW-CAS Document 465 Filed 04/18/19 Page 4 of 68



                    B. Fifteen Months Down the Road

        Over fifteen months have passed since this Court issued the

 preliminary injunction. Within that time, FDC has screened

 55,348 inmates for HCV, identified 7,185 inmates as having

 chronic HCV (“cHCV”), 1 and begun or completed treating 4,901

 inmates with DAAs. 2 ECF No. 453. In addition to making amends,

 FDC has also recognized some of its past wrongs. For instance,

 FDC now admits that it “was not adequately monitoring all

 inmates with cHCV prior to the preliminary injunction.” ECF No.

 270, at 28. FDC further admits that “cHCV constitutes a serious

 medical need” and that FDC’s “failure to treat inmates with cHCV

 was due to lack of funding.” Id. at 17–18. In short, FDC admits this

 Court’s finding of deliberate indifference. See id. at 18.




        1 As explained in a previous order, “about 20–50% of people infected
 with HCV spontaneously clear the virus within six months of infection.” ECF
 No. 153, at 4. “The remaining 50–80% who don’t clear the virus are referred to
 as having chronic HCV.” Id.

        2  Time has also brought much change for the named Plaintiffs. Carl
 Hoffer completed DAA treatment but died while still in custody and waiting
 for a liver transplant. ECF No. 269-1, at 2; ECF No. 342, at 19. Ronald
 McPherson completed DAA treatment and was later released from prison. ECF
 No. 269-1, at 2. Roland Molina remains in FDC custody but has completed DAA
 treatment, and “his post-testing indicates that he has achieved a sustained
 virologic response (SVR), which means that [HCV] is no longer detected in his
 blood.” Id. Of course, these developments do not moot this case. See, e.g., J W
 ex rel. Tammy Williams v. Birmingham Bd. of Educ., 904 F.3d 1248, 1265 n.4
 (11th Cir. 2018).
                                       4
Case 4:17-cv-00214-MW-CAS Document 465 Filed 04/18/19 Page 5 of 68



                     C. A Course for the Future

       Cases tend to be resolved rather quickly after a preliminary

 injunction is issued. That is, preliminary injunctions often get

 appealed, and the appellate courts’ opinions tend to be so decisive

 that the parties either settle or one side accepts defeat. Here,

 neither side appealed, and Defendant only accepted partial defeat.

 Indeed, although Defendant “no longer wishes to contest” the

 issues this Court “already resolved” and asks this Court to convert

 the preliminary injunction to a permanent injunction, Defendant

 still seeks summary judgment in his favor as to any unresolved

 issues. ECF No. 270, at 2. And while Plaintiffs “agree that a

 permanent injunction should be entered against Defendant,” they

 submit that “there are a number of issues that are still in dispute,

 and several forms of relief that Plaintiffs are requesting that are

 not currently required by the preliminary injunction,” ECF No.

 342, at 2.

       Consequently, this Court is left to finish what it started

 when it issued the preliminary injunction almost a year and a half

 ago. This Court agrees with the parties that summary judgment is

 the right tool for that job. No triable issues of fact remain, so an

 evidentiary hearing is unnecessary to “convert” the preliminary

                                  5
Case 4:17-cv-00214-MW-CAS Document 465 Filed 04/18/19 Page 6 of 68



 injunction to a permanent injunction. United States v. Prater, No.

 8:02-CV-2052-T-23MSS, 2005 WL 2715401, at *5 (M.D. Fla. Sep.

 23, 2005). Instead, this Court may simply incorporate its prior

 findings and “recast” them in terms of the permanent-injunction

 standard. See id. Accordingly, this Court hereby expressly

 incorporates all findings from its prior order granting Plaintiffs’

 motion for preliminary injunction, ECF No. 153.

                            II. Analysis

       This Court begins its analysis by addressing the merits of

 Plaintiffs’ three claims: deliberate indifference under the Eighth

 Amendment; discrimination under Title II of the Americans with

 Disabilities   Act   (“ADA”),   and   discrimination    under    the

 Rehabilitation Act (“RA”). See ECF No. 1. This Court then turns to

 the propriety of Plaintiffs’ additional requests for relief. Finally,

 this Court considers the requirements for a permanent injunction.

                 A. The Merits of Plaintiffs’ Claims

    1. Deliberate Indifference Under the Eighth Amendment

       The Eighth Amendment to the United States Constitution

 prohibits the government from inflicting “cruel and unusual

 punishments” on inmates. Wilson v. Seiter, 501 U.S. 294, 296–97

 (1991). The Supreme Court has interpreted this prohibition to

                                  6
Case 4:17-cv-00214-MW-CAS Document 465 Filed 04/18/19 Page 7 of 68



 encompass “deprivations . . . not specifically part of [a] sentence

 but . . . suffered during imprisonment.” Id. at 297. Consequently,

 an inmate who suffers “deliberate indifference” to his “serious

 medical needs” may state a claim for a violation of the Eighth

 Amendment. Estelle v. Gamble, 429 U.S. 97, 104 (1976). To prevail

 on their claim of deliberate indifference, Plaintiffs must show (1) a

 serious medical need, (2) Defendant’s deliberate indifference to

 that need, and (3) causation between Defendant’s indifference and

 Plaintiffs’ injuries. Goebert v. Lee County, 510 F.3d 1312, 1326

 (11th Cir. 2007).

       This Court previously found that chronic HCV is a serious

 medical need. ECF No. 153, at 14–15. Defendant does not dispute

 that finding. ECF No. 270, at 17. Moreover, several other courts

 have since held that chronic HCV is a serious medical need. See,

 e.g., Stafford v. Carter, No. 1:17-cv-00289-JMS-MJD, 2018 WL

 4361639, at *12 (S.D. Ind. Sep. 13, 2018); Pevia v. Wexford Health

 Source, Inc., No. ELH-16-1950, 2018 WL 999964, at *16 (D. Md.

 Feb. 20, 2018). Once again, this Court concludes that chronic HCV

 is a serious medical need.

       This Court also previously found that Defendant was

 deliberately indifferent to Plaintiffs’ serious medical needs. ECF

                                  7
Case 4:17-cv-00214-MW-CAS Document 465 Filed 04/18/19 Page 8 of 68



 No. 153, at 16–24. Defendant does not dispute that either. See

 supra p. 4 (citing ECF No. 270). Of course, Defendant’s compliance

 with the preliminary injunction since its issuance does not absolve

 Defendant of liability. This Court may still take Defendant’s past

 actions into account. See, e.g., O’Shea v. Littleton, 414 U.S. 488,

 496 (1974) (“[P]ast wrongs are evidence bearing on whether there

 is a real and immediate threat of repeated injury.”). Moreover,

 Defendant continues to oppose relief that this Court finds to be

 constitutionally required. See infra pp. 14–53. Given Defendant’s

 past actions as well as Defendant’s continued opposition to

 implementing constitutionally required relief, this Court finds

 that Defendant is being deliberately indifferent to Plaintiffs’

 serious medical needs and that there is a real and immediate

 threat of repeated injury in the future.

       Finally, as it did before, this Court finds that Plaintiffs have

 established causation. As Secretary of FDC, Defendant is

 ultimately responsible for FDC’s policies and practices. See

 § 20.315(3), Fla. Stat. As such, because Plaintiffs’ claim is based on

 inadequacies in FDC’s policy and the implementation of that

 policy, the causation element is satisfied. Cf. Cottone v. Jenne, 326

 F.3d 1352, 1360 (11th Cir. 2003) (“[T]he causal connection may be

                                   8
Case 4:17-cv-00214-MW-CAS Document 465 Filed 04/18/19 Page 9 of 68



 established when a supervisor’s custom or policy . . . result[s] in

 deliberate indifference to constitutional rights . . . .” (alteration in

 original) (internal quotation marks omitted)); Zatler v. Wainright,

 802 F.2d 397, 401 (11th Cir. 1986) (same).

        Thus, Plaintiffs have succeeded on the merits of their Eighth

 Amendment deliberate-indifference claim.

    2. Discrimination Under Title II of the ADA 3

        Title II of the ADA provides in relevant part:

        Subject to the provisions of this subchapter, no
        qualified individual with a disability shall, by reason
        of such disability, be excluded from participation in or
        be denied the benefits of the services, programs, or
        activities of a public entity, or be subjected to
        discrimination by any such entity.

 42 U.S.C. § 12132.

        “[T]he plain text of Title II of the ADA unambiguously

 extends to state prison inmates . . . .” Pa. Dep’t of Corrs. v. Yeskey,

 524 U.S. 206, 213 (1998). That is, “a disabled prisoner can state a

 Title II-ADA claim if he is denied participation in an activity

 provided in state prison by reason of his disability.” Bircoll v.

 Miami-Dade County, 480 F.3d 1072, 1081 (11th Cir. 2007).




        3 This Court did not address Plaintiffs’ ADA claim in its order granting
 Plaintiffs’ motion for preliminary injunction. See ECF No. 153, at 13 n.12.
                                       9
Case 4:17-cv-00214-MW-CAS Document 465 Filed 04/18/19 Page 10 of 68



 Although “the ADA . . . was never intended to apply to decisions

 involving . . . medical treatment,” Schiavo ex rel. Schindler v.

 Schiavo, 403 F.3d 1289, 1294 (11th Cir. 2005), the Supreme Court

 has made clear that “medical ‘services’” fall within the ambit of

 Title II, see Yeskey, 524 U.S. at 210. Therefore, a qualified inmate

 who is denied the benefit of medical services by reason of his

 disability can state a Title II ADA claim. 4

        Defendant does not dispute that a prison inmate can state a

 Title II ADA claim for medical services. See ECF No. 270, at 28.

 Rather, the only dispute regarding Plaintiffs’ ADA claim is

 whether inmates can assert a disability en masse. See id. at 28–32;

 ECF No. 342, at 21. This Court finds they cannot.

        The ADA defines “disability” as “(A) a physical or mental

 impairment that substantially limits one or more major life

 activities of such individual; (B) a record of such an impairment;



        4 See, e.g., Lonergan v. Fla. Dep’t of Corrs., 623 F. App’x 990, 994 (11th
 Cir. 2015) (unpublished) (holding that prison’s failure to give an inmate
 treatment prescribed by his dermatologist was “sufficient for the [inmate] to
 plead a prima facie ADA claim”); Stafford v. Wexford of Ind., LLC, No. 1:17-cv-
 00289-JMS-MJD, 2017 WL 4517506, at *3 (S.D. Ind. Oct. 10, 2017) (“Plaintiffs
 do not complain[] about the quality of care administered by Wexford; rather,
 they assert that Wexford has refused to treat Plaintiffs’ disabilities, which is
 actionable under the ADA.”); Johnson v. Bryson, No. 5:16-cv-453-CAR-MSH,
 2017 WL 3951602, at *1 (M.D. Ga. Sep. 8, 2017) (“[T]he ADA is not wholly
 inapplicable to claims based on deliberate indifference to an inmate’s medical
 condition.”).
                                       10
Case 4:17-cv-00214-MW-CAS Document 465 Filed 04/18/19 Page 11 of 68



 or (C) being regarded as having such an impairment.” 42 U.S.C.

 § 12102. A claimant only needs to satisfy one of those definitions.

 Gordon v. E.L. Hamm & Assocs., 100 F.3d 907, 911 (11th Cir.

 1996). Here, Plaintiffs claim that they satisfy the first two. ECF

 No. 342, at 21. But Plaintiffs gloss over the mandatory

 individualized inquiry that accompanies both definitions.

        Although Plaintiffs argue that “the case Defendant cites for

 the proposition that a disability determination is a highly

 individualized inquiry . . . was abrogated by the ADA Amendments

 Act of 2008 . . . and the Act’s implementing regulations,” ECF No.

 362, at 13–14, the very regulations Plaintiffs rely on still require

 an “individualized” inquiry. Indeed, beginning with the first

 definition, the applicable regulation explicitly provides that “[t]he

 determination of whether an impairment substantially limits a

 major life activity requires an individualized assessment.” 28

 C.F.R. § 35.108(d)(1)(vi) (emphasis added). This Court cannot

 ignore the plain meaning of the word “requires.” 5 This is especially

 true given that another subsection of the same regulation also




        5 “[A] regulation should be construed to give effect to the natural and
 plain meaning of its words.” Ala. Air. Pollution Control Comm’n v. Republic
 Steel Corp., 646 F.2d 210, 213 (5th Cir. Unit B May 1981).
                                      11
Case 4:17-cv-00214-MW-CAS Document 465 Filed 04/18/19 Page 12 of 68



 refers to the individualized inquiry using mandatory language.

 Specifically, although a later subsection notes that “the

 individualized assessment of some types of impairments will, in

 virtually all cases, result in a determination of coverage,” it still

 refers to the individualized assessment as being “necessary.” 6 Id.

 § 35.108(d)(2)(ii).

        These same requirements apply to the ADA’s second

 definition of disability (i.e., the “record of” definition). Id.

 § 35.108(e)(2) (noting that “the principles articulated in paragraph

 (d)(1) of this section apply”); § 35.108(d)(2)(ii) (referring to the

 “‘record of’ prong). And, as Plaintiffs point out, “[b]ecause Congress

 explicitly authorized the Attorney General to promulgate

 regulations under the ADA . . . the regulations must [be given]

 legislative and hence controlling weight.” ECF No. 362, at 15 n.8

 (quoting Shotz v. Cates, 256 F.3d 1077, 1079–80 (11th Cir. 2001)).



        6  It is no answer to harp on the fact that the assessment “should be
 particularly simple and straightforward.” 28 C.F.R. § 35.108(d)(2)(ii). No
 matter how easy or straightforward the “individualized assessment” is, it is
 still plainly “necessary.” Id.; see also Alston v. Park Pleasant, Inc., 679 F. App’x
 169, 172 (3d Cir. 2017) (unpublished) (“We agree that cancer can—and
 generally will—be a qualifying disability under the ADA. Nevertheless, ‘[t]he
 determination of whether an impairment substantially limits a major life
 activity requires an individualized assessment.’ Although the ADAAA makes
 the individualized assessment ‘particularly simple and straightforward’ for
 diseases like cancer, an individualized assessment must still take place.”
 (citations omitted)).
                                         12
Case 4:17-cv-00214-MW-CAS Document 465 Filed 04/18/19 Page 13 of 68



        Because Plaintiffs assert their ADA claim as a class, and

 because an ADA claim requires an individualized inquiry, this

 Court must decertify the class as to Plaintiffs’ ADA claim. See, e.g.,

 Stafford, 2018 WL 4361639, at *21 (decertifying class of HCV-

 infected inmates with respect to ADA claim because the claim

 requires an individualized assessment). However, given that Carl

 Hoffer is deceased, Ronald McPherson has been released from

 prison, and Roland Molina has been successfully treated, see ECF

 No. 269-1, at 2, the named Plaintiffs can no longer state individual

 ADA claims. As such, their ADA claims are denied as moot.

    3. Discrimination under the RA 7

        “Discrimination claims under the Rehabilitation Act are

 governed by the same standards used in ADA cases . . . .” Cash v.

 Smith, 231 F.3d 1301, 1305 (11th Cir. 2000). The only relevant

 difference is that the RA has a federal funding requirement. See,

 e.g., Badillo v. Thorpe, 158 F. App’x 208, 214 (11th Cir. 2005)

 (unpublished). It is undisputed that FDC receives federal funds.

 ECF No. 1, at 42; ECF No. 187, at 29. Accordingly, for the same

 reason this Court decertified the class with respect to the ADA



        7 This Court did not address Plaintiffs’ RA claim in its order granting
 Plaintiffs’ motion for preliminary injunction. See ECF No. 153, at 13 n.12.
                                      13
Case 4:17-cv-00214-MW-CAS Document 465 Filed 04/18/19 Page 14 of 68



 claim, this Court also decertifies the class with respect to the RA

 claim. See supra pp. 9–13. Again, the named Plaintiffs’ individual

 RA claims are denied as moot.

             B. Plaintiffs’ Additional Requests for Relief

       This Court did not address all of Plaintiffs’ requests for relief

 when it granted their motion for preliminary injunction. See ECF

 No. 185, at 2. Instead, this Court focused on what seemed to be the

 most pressing issues and noted that Plaintiffs were not precluded

 from seeking further relief later on. See id. Plaintiffs have taken

 advantage of this Court’s promise and now seek fifteen categories

 of additional relief. See ECF No. 342. This Court addresses each

 category in turn.

    1. Routine Opt-Out Testing and an Aggressive Notice
       Campaign

       FDC uses an “opt-in” method of testing/screening inmates

 for HCV; i.e., inmates are asked if they want their blood tested for

 HCV and only receive the test if they respond affirmatively. See

 ECF No. 270, at 27; see also ECF No. 340-6, at 23–26. This is in

 contrast to an “opt-out” method, where patients are told they are

 going to be tested for HCV (among other things) and must

 explicitly ask to be excluded.


                                  14
Case 4:17-cv-00214-MW-CAS Document 465 Filed 04/18/19 Page 15 of 68



        Plaintiffs have asked for routine opt-out testing since the

 inception of this case. See ECF No. 1, at 44. They claim that FDC

 is knowingly undercounting the number of HCV-infected inmates

 and that opt-out testing would capture a larger amount. See ECF

 No. 342, at 24–27. They argue that FDC’s knowledge of the

 problem      and   failure   to   remedy      it   constitutes    deliberate

 indifference:

        Defendant knows that there are thousands more
        prisoners in its care who are infected with HCV and
        are at serious risk of damage to their health, but has
        deliberately remained ignorant of their identities,
        thereby ensuring they will never receive treatment.
        This “head-in-the-sand” approach amounts to clear
        deliberate indifference. See, e.g., Lancaster v. Monroe
        County, 116 F.3d 1419, 1425 (11th Cir. 1997).

 Id. at 25.

        At the evidentiary hearing in late 2017, Defendant’s medical

 expert, Dr. Dewsnup, approved of opt-out testing but stated that

 opt-in testing was also appropriate as long as it was combined with

 “peer education.” 8 ECF No. 340-19, at 46. However, FDC is only

 employing peer education at two of its institutions and has no



        8  Peer education consists of experienced inmates educating other
 inmates about HCV and its treatment. Dr. Dewsnup explained that the
 benefits of peer education are that inmate educators act as role models, speak
 the right “language,” and can be asked questions without fear of reprisal. See
 ECF No. 340-19, at 47.
                                      15
Case 4:17-cv-00214-MW-CAS Document 465 Filed 04/18/19 Page 16 of 68



 specified timeline for expanding the program statewide. ECF No.

 340-6, at 71–77. Moreover, FDC is unaware of whether materials

 are given out as part of the program, how many inmate educators

 have been trained, or how many inmates have participated. Id. at

 198.

        FDC’s failure to implement peer education is also evident

 from the numbers. National estimates suggest that between 16%

 and 41% of the United States jail and prison population has HCV,

 translating to between 14,700 and 40,184 FDC prisoners. ECF No.

 10-1, at 5, 12. Dr. Dewsnup believes the best estimate for FDC

 prisoners is approximately 20%. ECF No. 340-5, at 41–42.

 However, FDC has only identified 7,185 inmates as having chronic

 HCV; i.e., roughly 7%. ECF No. 453. Clearly FDC is undercounting

 the number of inmates with chronic HCV, and it unquestionably

 knows it is doing so. ECF No. 340-6, at 232–35. This struthious

 approach to treatment amounts to deliberate indifference as it

 allows FDC to avoid any further obligations simply by pretending

 sick inmates don’t exist. 9


        9It is of no legal significance that FDC is being deliberately indifferent
 to inmates who are ignorant of their serious medical needs. The focus is on
 FDC’s knowledge, not the inmates’. See, e.g., Melton v. Abston, 841 F.3d 1207,
 1224 (11th Cir. 2016) (“[A] finding of deliberate indifference requires a finding
 of the defendant’s subjective knowledge of the relevant risk . . . .”). To hold
                                       16
Case 4:17-cv-00214-MW-CAS Document 465 Filed 04/18/19 Page 17 of 68



        Consequently, something has to change. This Court is

 mindful of its role “not to supervise prisons but to enforce the

 constitutional rights of . . . prisoners.” Cruz v. Beto, 405 U.S. 319,

 321 (1972); see also Bell v. Wolfish, 441 U.S. 520, 562 (1979)

 (cautioning federal courts not to become “enmeshed in the

 minutiae of prison operations”). However, time has also shown

 that FDC cannot be given free reign. Accordingly, this Court will

 offer Defendant two options. FDC can accept Plaintiffs’ proposal,

 which is to implement a system of opt-out testing along with an

 aggressive notice campaign. See ECF No. 342, at 24–27.

 Alternatively, FDC can accept the proposal of its own expert, Dr.

 Dewsnup, which is to undertake opt-in testing paired with peer

 education. 10 See ECF No. 340-19, at 46.

        Whichever option Defendant takes, the undertaking needs

 to be legitimate. FDC may not continue to use opt-in testing and

 only put forth a half-baked attempt at peer education. This Court

 is not choosing the best policy, but simply seeks to enforce the



 otherwise would mean that FDC could avoid treating an insane inmate simply
 because he is unaware of his condition.

        10 It is worth noting that Dr. Dewsnup also advised: “if it was going to
 cause a big kerfuffle, [he didn’t] think it’s worth the kerfuffle” to stick with opt-
 in testing. See ECF No. 340-19, at 46. Unless FDC operates under a policy of
 judicio-masochism, it would be wise to take the advice of its own experts.
                                         17
Case 4:17-cv-00214-MW-CAS Document 465 Filed 04/18/19 Page 18 of 68



 rights of prisoners. In sum, this Court finds that FDC is being

 deliberately indifferent by not following the advice of its own

 medical expert regarding a proper screening method.

    2. Elastography

       “The principal consequence of [HCV] infection is infection of

 the liver, which causes inflammation that in turn may result in

 scarring of the liver (fibrosis).” ECF No. 153, at 2. “The amount of

 liver scarring a patient has is usually measured on the METAVIR

 scale.” Id. at 3. “On this scale, a person can be classified F0 (no

 fibrosis), F1 (mild fibrosis), F2 (moderate fibrosis), F3 (severe

 fibrosis), or F4 (cirrhosis).” Id.

       Both this Court and the parties have used the METAVIR

 scale to set appropriate medical deadlines. For instance, the

 preliminary injunction explicitly provides that “FDC must initiate

 treatment for all known chronic HCV inmates, who are eligible for

 treatment, and who have fibrosis stage 3, by December 31, 2018.”

 ECF No. 185, at 4. These deadlines are premised on the

 understanding that liver scarring presents serious medical

 consequences and that survival rates differ depending on the

 extent of scarring. Cf. ECF No. 153, at 3–6. As such, it is extremely

 important that inmates’ fibrosis levels are correctly identified.

                                      18
Case 4:17-cv-00214-MW-CAS Document 465 Filed 04/18/19 Page 19 of 68



        Currently, FDC is using FibroSure 11 tests combined with

 ultrasounds to estimate fibrosis levels. See ECF No. 370, at 14–15.

 However, Plaintiffs’ medical expert, Dr. Koziel, claims that

 FibroSure is “only accurate about 70% of the time.” ECF No. 340-

 34, at 1. She further notes that while FibroSure has “relatively

 good sensitivity and specificity for advanced fibrosis or complete

 lack of fibrosis, [it] is not as good for measuring patients in the

 middle of the spectrum.” Id. Thus, she claims “there is a significant

 likelihood that a patient with a FibroSure score of F1 may in fact

 have fibrosis in the range of F2 to F3” and that “a FibroSure test

 may miss fibrosis in a significant number of patients.” Id. at 1–2.

 Moreover, she believes that “[u]tilizing follow-up abdominal

 ultrasounds, while helpful, is not sufficient to identify these

 patients.” Id. at 2.

        Instead of using the FibroSure-plus-ultrasound method,

 Plaintiffs want FDC to begin using elastography. 12 ECF No. 342,



        11  FibroSure is a “proprietary predictive index [that] utilizes a
 combination of age, sex, and a battery of laboratory parameters [from a blood
 test] to provide an estimate of the fibrosis stage.” ECF No. 369-3, at 2.

        12The parties haven’t explained what elastography is in great detail. To
 place things in context, this Court has taken judicial notice of certain facts that
 are not subject to reasonable dispute from sources whose accuracy cannot
 reasonably be questioned (at least not with respect to the facts at issue). Fed.
 R. Evid. 201(b)(2). From what this Court has gathered, elastography is a way
                                        19
Case 4:17-cv-00214-MW-CAS Document 465 Filed 04/18/19 Page 20 of 68



 at 27–29. Dr. Koziel states that “transient elastography is

 extremely accurate in detecting hepatic fibrosis, particularly for

 patients with moderate fibrosis (F1 to F2).” ECF No. 340-34, at 2.

 Although the gold standard for evaluating liver disease is (or, at

 least, was) the liver biopsy, Dr. Koziel believes that transient

 elastography is the “next most accurate” thing (and far less

 invasive). See ECF No. 361-3, at 34–35; ECF No. 10-1, at 7.

        Dr. Dewsnup, on the other hand, sees things differently. Dr.

 Dewsnup believes “there is a lack of data to support” Dr. Koziel’s

 statement that FibroSure is only accurate about 70% of the time.

 ECF No. 369-3, at 2. While Dr. Dewsnup “would acknowledge that

 . . . predictive indices [(like FibroSure)] are less effective for

 distinguishing between those who are at Stage 2 or 3,” he believes

 they are “strongly predictive at identifying the individuals who

 have cirrhosis, and those who are at F0 and F1.” Id. Moreover, Dr.




 of mapping the elastic properties of soft tissue (e.g., a liver) using various
 medical imaging techniques. See, e.g., Elastography, Wikipedia,
 https://en.wikipedia.org/wiki/Elastography     [https://perma.cc/6A5K-FDUP]
 (hereinafter “Wiki”). One form of elastography using ultrasound imaging is
 referred to as “transient elastography,” which is used by the commercial
 system FibroScan. See id. A newer form of elastography using ultrasound
 imaging is referred to as point shear-wave elastography. See, e.g., Rosa M.S.
 Sigrist et al., Ultrasound Elastography: Review of Techniques and Clinical
 Applications, 7(5) Theranostics 1303, 1307–08 (2017). Finally, another form of
 elastography uses magnetic resonance imaging (“MRI”). See Wiki.
                                      20
Case 4:17-cv-00214-MW-CAS Document 465 Filed 04/18/19 Page 21 of 68



 Dewsnup states that “[t]he abdominal ultrasound can be used as a

 check to make sure that the patient is not worse than the

 proprietary score indicates.” Id. at 3.

       From his experience, Dr. Dewsnup finds that “no one test

 will give you a perfect estimate of staging” and that, instead,

 “practitioners look for a concordance with the history, physical

 exam and symptoms, labs, and test results.” Id. He states that

 usually “there is concordance,” but “[i]n the limited circumstances

 in which that does not occur, . . . FDC has retained the option of

 using ultrasound elastography.” Id. Dr. Dewsnup “do[es] not

 believe [elastography] is necessary for all inmates who have cHCV,

 nor do[es] [he] believe that it is necessary for all inmates who are

 staged at F0-F2.” Id. at 4. Rather, he “believe[s] there should be

 physician discretion to use elastography for those inmates who are

 at F0 or F1 by FibroSure but have other laboratory or clinical

 indications that the stage may actually be higher.” Id. at 4.

       After considering the statements of both sides’ experts, it

 seems that the propriety of using routine elastography is a matter

 of reasonable medical disagreement. Such disagreement does not

 amount to deliberate indifference. See, e.g., Waldrop v. Evans, 871

 F.2d 1030, 1033 (11th Cir. 1989) (“Mere medical malpractice,

                                  21
Case 4:17-cv-00214-MW-CAS Document 465 Filed 04/18/19 Page 22 of 68



 however, does not constitute deliberate indifference. Nor does a

 simple difference in medical opinion.” (citation omitted)).

 Accordingly, this Court finds that FDC is not constitutionally

 required to stage every HCV-infected inmate using elastography

 (despite the fact that it would probably be much better practice).

       Having said that, this Court does find that FDC is

 constitutionally required to make the option of elastography

 available to its medical staff. Even Dr. Dewsnup believes that

 physicians should have the discretion to use elastography when

 necessary. ECF No. 369-3. While Dr. Dewsnup hoped that FDC

 would be utilizing elastography within 6–12 months of the

 preliminary-injunction hearing, id. at 5, it is this Court’s

 understanding that FDC is still not using any kind of

 elastography, see ECF No. 340-6, at 129. Instead, FDC merely has

 vague plans to obtain elastography machines at some unspecified

 time in the future. Id. at 129–30. Accordingly, this Court will

 require FDC to form a definite plan to make elastography available

 to its medical staff within a reasonably immediate timeframe and

 will require FDC to stick to that plan assuming this Court agrees

 with it.



                                 22
Case 4:17-cv-00214-MW-CAS Document 465 Filed 04/18/19 Page 23 of 68



       In sum, this Court finds that it is not deliberately indifferent

 for FDC to use the fibrosure-plus-ultrasound method of staging

 instead of elastography. However, this Court finds that it is

 deliberately indifferent for FDC not to have the option of

 elastography available to medical staff.

    3. Treatment for F0 and F1 Inmates

       FDC is not prescribing DAAs to inmates with fibrosis scores

 of F0 or F1. 13 See ECF No. 340-23, at 8–10; ECF No. 340-6, at 129,

 200. Instead, those inmates are only monitored. That is, they are

 “seen” in the clinic every six months, “receive laboratory testing”

 every six months, and receive “proprietary predictive indices

 and/or elastography” every twelve months. ECF No. 340-23, at 7.

       Plaintiffs argue that F0 and F1 inmates should also be

 treated with DAAs. ECF No. 342, at 30–31. They claim that “[t]he

 only reason why FDC is electing not to provide treatment is due to

 the cost of treatment, which is per se deliberate indifference.” Id.

 at 30 (quoting Harris v. Thigpen, 941 F.2d 1495, 1509 (11th Cir.

 1991)). This Court agrees.




       13 Unless they have another unique qualifying condition. See ECF No.
 340-23, at 8–10.
                                    23
Case 4:17-cv-00214-MW-CAS Document 465 Filed 04/18/19 Page 24 of 68



         Although Dr. Dewsnup testified that, with respect to the

 treatment of F0 and F1 inmates, “it’s safe to wait for a bit,” ECF

 No. 340-19, at 114, he never testified that F0 and F1 inmates

 should never be treated, see id. at 1–208. Indeed, his statement was

 simply made in the context of a preliminary-injunction hearing

 and faced with the need to triage thousands of inmates. See id. at

 117–18. FDC has not put forth any medical reason (nor does the

 record otherwise reveal a medical reason) why F0 and F1 inmates

 should not be treated. Rather, as Dr. Dewsnup explicitly noted, F0

 and F1 inmates must be treated eventually. Id. at 120 (“[W]e’re

 going to have to treat eventually even if they are Stage 0 or Stage

 1 . . . .”).

         Meanwhile, F0 and F1 inmates face substantial suffering

 and harm. Dr. Koziel explained that HCV infection can result in

 many symptoms, that there isn’t an “absolute correlation” between

 symptoms and fibrosis stage, and that even F0 and F1 inmates can

 suffer symptoms. ECF No. 361-3, at 45–48. And both Dr. Koziel

 and Dr. Dewsnup agreed that—even for F0 and F1 inmates—

 successful treatment of HCV tends to decrease mortality rates.

 ECF No. 340-40, at 58.



                                 24
Case 4:17-cv-00214-MW-CAS Document 465 Filed 04/18/19 Page 25 of 68



       While Defendant claims that this Court already “rejected”

 treatment for F0 and F1 inmates, ECF No. 370, at 17, that was

 only this Court’s holding at the preliminary-injunction stage. This

 Court was focused on ensuring that the sickest inmates were

 treated first and understood that—as a practical matter—it was

 unrealistic to order FDC to treat everyone immediately. See ECF

 No. 340-19, at 130–31. But fifteen months have passed since then,

 and FDC has begun or completed treating almost 5000 inmates

 within that time. See supra p. 4. FDC can no longer use resource

 limitations and implementation difficulties as an excuse to delay

 treatment.

       This Court is not alone in recognizing that F0 and F1

 inmates must be treated. Indeed, a court in Indiana granted

 summary judgment in favor of a class of inmates as to their

 deliberate-indifference claim and found that the undisputed

 evidence in the case showed that all inmates with chronic HCV

 should be treated. See Stafford, 2018 WL 4361639 at *18–20. And

 a court in Pennsylvania denied the prison defendants’ motion for

 summary judgment because it found that there was a genuine

 dispute of material fact as to whether they were being deliberately

 indifferent by not treating F0 and F1 inmates. Chimenti v. Wetzel,

                                 25
Case 4:17-cv-00214-MW-CAS Document 465 Filed 04/18/19 Page 26 of 68



 No. 15-3333, 2018 WL 3388305, at *10–12 (E.D. Pa. July 12,

 2018). 14 Finally, although a third court declined to order treatment

 of F0 and F1 inmates at the preliminary-injunction stage, it still

 recognized that the inmate plaintiffs “raise[d] substantial doubts”

 about the defendants’ failure to treat F0 and F1 inmates. Buffkin

 v. Hooks, No. 1:17CV502, 2019 WL 1282785, at *9 (M.D.N.C. Mar.

 20, 2019). Further, that court enjoined the enforcement of the

 prison’s HCV policy because of the risk “that the policy might be

 construed to prohibit or prevent doctors from administering DAAs

 to any prisoner with HCV whose FibroSure score is below F2.” Id.

        As far as timing, Plaintiffs propose that F0 and F1 inmates

 be treated within two years of staging. See ECF No. 342, at 30–31.

 Defendant does not propose an alternative date (other than never).

 See ECF No. 370. Given FDC’s progress in treating inmates within

 the past fifteen months, see supra p. 4, this Court finds a two-year

 deadline to be appropriate. Indeed, considering that FDC has been

 able to begin or complete treatment of almost 5000 inmates within

 the past fifteen months, FDC should be able to begin treating the




        14The case has since settled. See Order, Chimenti v. Wetzel, No. CV 15-
 3333 (E.D. Pa. Feb. 7, 2019), ECF No. 139.
                                      26
Case 4:17-cv-00214-MW-CAS Document 465 Filed 04/18/19 Page 27 of 68



 ~4000 known F0 and F1 within the next two years. See ECF No.

 453, at 2–3.

       In sum, this Court finds that even F0 and F1 inmates have

 serious medical needs, FDC is aware of those needs, and FDC’s

 decision not to treat those inmates—without any medical reason

 for that decision—constitutes deliberate indifference.

    4. Informed Refusals and Proper Education

       FDC’s policy provides that “[o]nce patients are found to be

 infected with chronic HCV, they should be counseled by a clinician

 during the initial visit regarding the natural history of the

 infection, measures to assess the progress of cHCV, potential

 treatment options, and specific measures to prevent transmitting

 the HCV infection to others.” ECF No. 340-23, at 6. The policy does

 not provide for any counseling or education after an inmate rejects

 a procedure. See id. at 1–14. As of March 2019, 61 inmates have

 refused to participate in the staging process and 171 inmates have

 refused DAA treatment. ECF No. 453, at 2, 4.

       As Plaintiffs rightfully point out, these refusal statistics “are

 incredibly high numbers given the 95% cure rate, absence of side

 effects, and devastating consequences of the disease.” ECF No.

 342, at 31. Plaintiffs argue “[t]he only logical inference is that the

                                  27
Case 4:17-cv-00214-MW-CAS Document 465 Filed 04/18/19 Page 28 of 68



 vast majority of these patients were not fully informed of the above

 information.” Id. at 31–32. In support, Plaintiffs cite the

 declarations of three inmates who refused staging because they

 were not adequately informed of the process. Id. at 32. All three

 inmates state that they would have consented had they been

 properly informed. Id.

       In response, FDC cites the declaration of Dr. Alvia Varona,

 who claims she personally counselled one of the three inmates

 Plaintiffs refer to. ECF No. 370, at 20. Dr. Varona states that

 during her encounter with the inmate she “explained the blood

 draw . . . and told him the labs were absolutely necessary in order

 for him to be evaluated for curative treatment for cHCV.” ECF No.

 374-1, at 2. However, Dr. Varona does not state whether she told

 the inmate about DAAs or why his blood test was different than

 the others he had been offered for years. See id. And the inmate

 states that Dr. Varona failed to provide him that information. ECF

 No. 377-1.

       FDC also cites the declarations of two nurses who claim that

 they provide educational information about HCV to newly

 incarcerated inmates at two of FDC’s reception centers. ECF No.

 370, at 19 (citing ECF No. 369-4, ECF No. 369-5). One of the nurses

                                 28
Case 4:17-cv-00214-MW-CAS Document 465 Filed 04/18/19 Page 29 of 68



 further states that when an inmate refuses to have their blood

 drawn for HCV testing she “provide[s] more education to the

 inmate about cHCV, particularly about the risks of refusing

 treatment, in an effort to get them to consent to being screened.”

 ECF No. 369-4, at 1–2. But what the nurses don’t say is whether

 they educate inmates about DAAs, the significance of the new HCV

 tests FDC is using, and FDC’s obligations for treatment as a result

 of this litigation. See ECF No. 369-4; ECF No. 369-5. Moreover, the

 two nurses can only speak for the education they provide at their

 two institutions; they don’t explain what is happening at the many

 other institutions FDC operates.

       In short, Plaintiffs have presented evidence showing that

 inmates are not being properly informed after refusing HCV-

 related medical care. The declarations prepared by Dr. Varona and

 the two nurses do not create a genuine dispute of material fact as

 to that issue. 15 And, just as FDC cannot avoid its duty to treat by

 knowingly undercounting inmates, see supra p. 16, FDC also

 cannot avoid its duty to treat by knowingly keeping inmates

 underinformed. Accordingly, this Court agrees with Plaintiffs that



       15Nor do the other cited declarations. See ECF No. 369-7, ECF No. 369-
 8, ECF No. 369-9.
                                     29
Case 4:17-cv-00214-MW-CAS Document 465 Filed 04/18/19 Page 30 of 68



 “a section [must] be added to [FDC’s] policy requiring an

 explanation to anyone who refuses staging or treatment of, at

 least, a) the consequences of HCV, b) the availability, lack of side

 effects, and efficacy of the new medications, c) the staging process,

 and d) whether and when they will receive treatment.” ECF No.

 342, at 32. This is so because it would be deliberately indifferent

 to avoid treating HCV-infected inmates by keeping them

 uninformed about the nature of their treatment.

       Defendant can rest assured that this relief will not “usurp

 Centurion’s[16] medical judgment.” See ECF No. 370, at 21. It goes

 without saying that medical staff will still retain their independent

 medical judgment when informing inmates. For example, staff will

 not be required to tell inmates that DAAs have no side effects, but

 they must be informing inmates that DAAs have far fewer side

 effects than the previous regimen. Cf. ECF No. 153, at 6–7.

    5. Shortening the Staging Deadline and Requiring Reliance on
       the Most Serious Test Result

       FDC’s policy provides that inmates must be staged within 90

 days of confirming they have chronic HCV. ECF No. 340-23, at 6.




       16  FDC has outsourced its provision of medical care to Centurion, a
 private contractor. See ECF No. 153, at 10–12.
                                    30
Case 4:17-cv-00214-MW-CAS Document 465 Filed 04/18/19 Page 31 of 68



 This Court originally set the deadline at 60 days but later extended

 it at Defendant’s request. ECF No. 243. This Court granted the

 extension because it accepted Defendant’s representation that

 FDC needed additional time for inmates to undergo “ultrasound or

 ‘EGD’ tests” with outside vendors. See id. Plaintiffs now claim that

 “further discovery has demonstrated that the deadline should

 actually be shortened to 30 days.” ECF No. 342, at 33. This Court

 agrees.

       As Plaintiffs point out, “[s]taging is simply determining a

 patient’s fibrosis level.” Id. The record now reveals that FDC is

 relying almost exclusively on the FibroSure to determine fibrosis

 levels. See supra p. 19; see also ECF No. 370, at 14–15; ECF No.

 340-6, at 119–20. Although Defendant claims that FDC also uses

 ultrasounds to stage inmates, see ECF No. 370, at 22–23, the truth

 is that ultrasound results can only make an inmate’s stage go up

 (by indicating the presence of cirrhosis). Dr. Dewsnup made clear

 that “the ultrasound is not used to estimate. It’s not used to

 estimate staging. It’s used to rule out occult portal hypertension

 and cirrhosis. It’s just a part.” ECF No. 340-5, at 76; see also ECF

 No. 340-19, at 75. Dr. Cherry, Centurion’s Medical Director for the

 State of Florida, testified similarly:

                                   31
Case 4:17-cv-00214-MW-CAS Document 465 Filed 04/18/19 Page 32 of 68



       Q. So everybody gets the initial staging from the
       FibroSure, right?

       A. Right.

       Q. And some portion of those patients the staging
       could be changed based on the results of the
       ultrasound?

       A. No. We just go by the FibroSure only.

       Q. Just by the FibroSure only?

       A. Right.

       Q. So –

       A. It’s not as accurate, but that’s what we are doing.

       Q. Okay. So the staging -- the initial staging that
       happens with the FibroSure is done when the
       FibroSure happens?

       A. Right.

       Q. And the follow-up ultrasounds are to screen for
       abnormalities?

       A. Right. Well, it allows you to – you have somebody
       that’s an F4, okay, on the FibroSure test, you do the
       ultrasound, it can be absolutely normal because the
       FibroSure is not – does not have a hundred percent
       specificity obviously. So we find that kind of
       information.
              And also if they have F4, F3, you are doing an
       ultrasound to see, like I said before, what’s going on
       with the spleen. If it’s enlarged, its an indirect
       indication of significant cirrhosis or some kind of
       fibrosis or whatever in the liver. You also use that to
       calculate a platelet screen ratio.


                                 32
Case 4:17-cv-00214-MW-CAS Document 465 Filed 04/18/19 Page 33 of 68



 ECF No. 340-4, at 48–49.

        Since inmates can be initially staged using a FibroSure, the

 staging deadline must only be based on the time it takes to get

 those results. Indeed, it is critical that the staging deadline is only

 as short as necessary because treatment deadlines run from the

 date an inmate is staged. In other words, if the staging deadline is

 artificially long, then that enables FDC delay treatment for a non-

 medical reason. 17 “[A] deliberate delay in rendering necessary

 medical treatment for non-medical reasons is enough to state a

 deliberate indifference claim.” Melton, 841 F.3d at 1229.

        Plaintiffs claim that “[i]t only takes five days from the initial

 blood draw to get the [FibroSure] results,” ECF No. 342, at 33, and

 that “[t]here is no reason why the vast majority of patients cannot

 simply be staged initially within 30 days,” id. at 35. In a Rule

 30(b)(6) deposition, Dr. Keller, the Chief Medical Officer for

 Centurion, and Victoria Love, the Vice President of Operations for

 Centurion of Florida, also indicated that it should only take five



        17Not only does an artificially long staging deadline enable FDC to
 delay treating inmates, it also enables FDC to avoid treating some inmates
 altogether because some inmates will have insufficient time remaining on their
 sentences—time they would have otherwise had but for the artificially long
 staging period. See infra pp. 38–40 (discussing the exclusion for time
 remaining on sentence).
                                      33
Case 4:17-cv-00214-MW-CAS Document 465 Filed 04/18/19 Page 34 of 68



 days to obtain FibroSure results. See ECF No. 340-6, at 118–19.

 However, Ms. Love has since stated in a declaration that “all

 results are not received within that amount of time.” ECF No. 369-

 11, at 2. Rather, she claims “[t]here is a range of time for the

 receipt of the FibroSure results, and five days is the soonest

 amount of time.” Id. Ms. Love does not state what the outer limit

 is for receiving results. See id.

       To the extent Ms. Love’s declaration contradicts what she

 stated at her deposition, the declaration may be disregarded. See,

 e.g., Van T. Junkins & Assocs., 736 F.2d 656, 657 (11th Cir. 1984)

 (“When a party has given clear answers to unambiguous questions

 which negate the existence of any genuine issue of material fact,

 that party cannot thereafter create such an issue with an affidavit

 that merely contradicts, without explanation, previously given

 clear testimony.”). Regardless, Ms. Love did not state—and FDC

 has not otherwise shown—that FibroSure results cannot be

 obtained within thirty days. See ECF No. 369-11; see also ECF No.

 370, at 21–23. As such, this Court finds that the staging deadline

 must be shortened to thirty days. Having the staging deadline any

 longer amounts to deliberate indifference because it delays (and in



                                     34
Case 4:17-cv-00214-MW-CAS Document 465 Filed 04/18/19 Page 35 of 68



 some cases excludes) an inmate’s necessary treatment without a

 medical reason.

       To be clear, the thirty-day deadline does not mean that an

 inmate must be given an ultrasound within thirty days. As already

 mentioned, an inmate can be initially staged using a FibroSure. 18

 See supra pp. 29–31. To the extent an inmate needs an ultrasound

 and the ultrasound reveals that the inmate is in a worse condition,

 the inmate can be restaged to a higher level and placed on a shorter

 treatment timeline. Ms. Love states that ultrasound results can be

 obtained within 90 days of the date a patient is found to be positive

 for chronic HCV. ECF No. 369-11, at 2. Accordingly, any necessary

 ultrasounds must occur within 90 days of the date an inmate is

 diagnosed with chronic HCV. Any necessary restaging must occur

 within five days after the ultrasound results are obtained.

       Finally, Plaintiffs are right that it must be explicit in FDC’s

 policy that “FDC must rely on the test, exam, or study indicating

 the highest fibrosis level.” ECF No. 342, at 35; see also id. (“That

 is, if one indicator shows F3 but another shows F2, FDC must stage

 the patient at F3.”). Defendant’s only counterargument is that



       18 Of course, the deadline might have to be modified if FDC voluntarily
 switches to using elastography instead of FibroSure tests.
                                      35
Case 4:17-cv-00214-MW-CAS Document 465 Filed 04/18/19 Page 36 of 68



 Plaintiffs have failed to “supply any testimony or documents to

 suggest this is not already being done.” ECF No. 370, at 23. What

 Defendant fails to recognize is that it has a “long and sordid

 history” of failing to treat HCV-infected inmates. See ECF No. 153.

 As a result, even if FDC is already relying on the most serious test

 result, that requirement must be explicit in the policy to prevent

 any confusion or relapse in the future.

    6. Shortening the Treatment Deadlines and Making them
       Mandatory

       FDC’s policy states that inmates in Priority 1 “should”

 receive treatment within six months and that inmates in Priority

 2 “should” receive treatment within twelve months. ECF No. 340-

 23, at 9. Plaintiffs argue that “the policy should be edited to clarify

 that these are mandatory deadlines, not aspirational goals,” and

 that “the deadlines should be shortened.” ECF No. 342, at 36.

       This Court finds that FDC’s policy needs to have mandatory

 deadlines. Defendant’s only counterargument is that “[c]reating

 mandatory deadlines would completely remove medical judgment

 from the treatment of the inmates, and would not account for the

 individual circumstances of different inmates.” ECF No. 370, at 24.

 But Defendant fails to adequately explain why mandatory


                                   36
Case 4:17-cv-00214-MW-CAS Document 465 Filed 04/18/19 Page 37 of 68



 deadlines would be unworkable. This Court set several deadlines

 in its preliminary injunction, and Defendant seems to understand

 those are mandatory. This Court sees no reason why the case

 should be any different when those deadlines are in FDC’s policy.

       Moreover,    contrary    to    Defendant’s   assertion,   adding

 mandatory deadlines to FDC’s policy does not mean that all

 “medical flexibility to treat the patient would be removed.” Cf. id.

 at 25. The policy still permits medical staff to temporarily exclude

 an inmate from treatment if the inmate isn’t ready for it. See ECF

 No. 340-23, at 10. That exclusion necessarily includes inmates who

 are “not cooperative with the process of being diagnosed, staged,

 and evaluated.” Cf. ECF No. 370, at 25.

       However, this Court finds that the deadlines do not need to

 be shortened. While it might be ideal to have shorter treatment

 deadlines, Plaintiffs have failed to show that the current deadlines

 result in deliberate indifference. In fact, the only support Plaintiffs

 offer for shorter deadlines is a settlement entered into by the

 Massachusetts Department of Corrections. See ECF No. 342, at 36.

 The fact that one state’s prison system settled for a shorter

 deadline does mean every state must follow suit. Besides, this

 Court decided on the deadlines it set at the preliminary-injunction

                                     37
Case 4:17-cv-00214-MW-CAS Document 465 Filed 04/18/19 Page 38 of 68



 stage because they were supported by Dr. Dewsnup’s testimony.

 Plaintiffs have failed to provide any medical evidence suggesting

 that the deadlines should be shortened. Thus, this Court cannot

 conclude that the current deadlines amount to deliberate

 indifference.

    7. Restaging F0, F1, and F2 Inmates Every 6 Months

       FDC’s policy provides that F0, F1, and F2 inmates shall be

 “seen” and “receive laboratory testing” every six months but only

 be restaged every twelve months. ECF No. 340-23, at 7. Plaintiffs

 argue that these inmates should instead be restaged every six

 months. ECF No. 342, at 36–37. This Court disagrees.

       While it might be better to have inmates restaged every six

 months, that does not make it constitutionally required. Moreover,

 contrary to Plaintiffs’ representation, “both Dr. Dewsnup and Dr.

 Koziel” did not recommend restaging every six months. Cf. id. at

 37. While Dr. Koziel did make such a recommendation, ECF No.

 340-34, at 2, Dr. Dewsnup simply said that “continual monitoring

 and serial evaluation is . . . critical.” ECF No. 340-19, at 161. When

 asked whether “that would include monitoring or drawing labs

 every 3 to 6 months,” Dr. Dewsnup replied: “That’s correct. And

 doing imaging studies probably every year. I think we are

                                  38
Case 4:17-cv-00214-MW-CAS Document 465 Filed 04/18/19 Page 39 of 68



 stabilizing it about a year for serial elastography.” 19 Id. (emphasis

 added).

       Additionally, Dr. Keller recommends against restaging

 every six months. ECF No. 369-10, at 3. He states that it would not

 bring “any significant medical benefit.” Id. Further, he states that

 he is “not aware of any medical literature that would support this

 request.” Id. Finally, he notes that “[i]n the rare instance in which

 an inmate in stages F0-F2 were to show signs of rapid progression,

 medical staff has the discretion to re-order a FibroSure for updated

 staging.” Id. at 3–4.

       Consequently, this Court finds that there is reasonable

 medical disagreement about whether F0, F1, and F2 inmates

 should be restaged every six months. As previously explained, such

 disagreement does not amount to deliberate indifference. See, e.g.,

 Waldrop, 871 F.2d at 1033. Therefore, this Court cannot order

 FDC to restage F0, F1, and F2 inmates every six months.

       However, even Dr. Keller recognizes that medical staff

 should have the discretion to restage inmates sooner than


       19This Court understands that “imaging studies” are not the same thing
 as a FibroSure test. However, they are both tools for restaging. And Dr.
 Dewsnup has already stated that he finds them effectively equivalent. See
 supra pp. 20–21. Given that context, Dr. Dewsnup can be understood to be
 recommending restaging once a year.
                                     39
Case 4:17-cv-00214-MW-CAS Document 465 Filed 04/18/19 Page 40 of 68



 scheduled. ECF No. 369-10, at 3–4. FDC’s policy does not explicitly

 allow for such discretion. See ECF No. 340-23, at 7. Given FDC’s

 past and the potential for relapse in the future, it is important that

 the policy include clear directives. Accordingly, this Court finds

 that FDC’s policy must be amended to make clear that medical

 staff have the discretion to restage inmates sooner than scheduled.

 Denying such discretion amounts to deliberate indifference.

    8. The Exclusion for Time Remaining on Sentence

        FDC’s policy excludes from treatment anyone who does not

        have sufficient time remaining on their sentence in the
        Department of Corrections to complete pre-treatment
        evaluation, a course of treatment (lasting between 8-
        24 weeks) and post treatment SVR[20] assessment at
        12 weeks after treatment is completed, in order for
        patient education and system efficiencies to be
        evaluated (generally, this requires approximately 12-
        18 months).

 ECF No. 340-23, at 10.

        Plaintiffs argue that this exclusion should be amended in

 several respects. ECF No. 342, at 37–38. This Court agrees.

        First, this Court finds that the exclusion must not refer to

 “pre-treatment evaluation.” FDC only considers the exclusion after


        20SVR stands for sustained viral or virologic(al) response. See ECF No.
 340-19, at 58; ECF No. 10-1, at 9. The term is used to describe the condition of
 having cleared a virus on a certain date after treatment. See ECF No. 340-19,
 at 59; ECF No. 10-1, at 9.
                                       40
Case 4:17-cv-00214-MW-CAS Document 465 Filed 04/18/19 Page 41 of 68



 an inmate has already been evaluated. 21 See ECF No. 340-6, at 84,

 121–22. As such, leaving in the requirement that there be time for

 pre-treatment evaluation will only cause confusion and increase

 the potential for unwarranted future exclusions. Plaintiffs are

 correct in noting that “it’s important for the policy to be precise and

 accurate because it will be relied upon by practitioners long after

 this case is over and therefore must be easily understood by

 someone unfamiliar with this case.” ECF No. 378, at 13.

        Second, this Court finds that the exclusion must not refer to

 “post treatment SVR assessment.” The only rationale FDC offers

 for post-treatment testing is that it allows FDC to make sure the

 program is working and to make improvements to the program in

 the future. See ECF No. 370, at 29–32 (citing ECF No. 369-3).

 While that is certainly a worthwhile goal, that goal only helps

 make treatment generally better for inmates in the future, it’s not




        21 Defendant harps on the need “to do a pre-treatment evaluation of
 such things as [an inmate’s] readiness and willingness to adhere to the
 treatment.” ECF No. 370, at 28. This Court is not holding that FDC cannot
 conduct such an evaluation. Rather, this Court is simply acknowledging the
 fact that—according to Defendant’s Rule 30(b)(6) representative—the decision
 to exclude an inmate for remaining time on their sentence isn’t made until after
 an evaluation has occurred. That is, the inmate has already been evaluated for
 readiness and willingness to adhere to treatment.
                                       41
Case 4:17-cv-00214-MW-CAS Document 465 Filed 04/18/19 Page 42 of 68



 a medical reason to withhold treatment from a specific inmate in

 the present.

       Finally, this Court finds that the exclusion must not include

 the   “12-18    months”   estimate.   Given   that   pre-treatment

 evaluations and post-treatment SVR assessments will no longer be

 taken into account, an inmate shouldn’t need twelve to eighteen

 months remaining on their sentence. Instead, the inmate—who

 has already been staged and evaluated—simply needs to have

 “sufficient” time remaining on their sentence to complete a course

 of treatment.

       In sum, this Court finds that the exclusion for time

 remaining on an inmate’s sentence contains language that will

 lead to an inmate being excluded from necessary treatment for

 non-medical reasons. Such exclusion amounts to deliberate

 indifference.

    9. Referrals to Health Clinics for Those Being Released

       Plaintiffs argue that inmates who are deemed ineligible

 based on insufficient time remaining on their sentence “should be

 referred to community health centers to obtain treatment and

 testing.” ECF No. 342, at 39. However, “FDC already provides pre-

 release planning for inmates who need continuity of health care

                                 42
Case 4:17-cv-00214-MW-CAS Document 465 Filed 04/18/19 Page 43 of 68



 when they are released.” ECF No. 370, at 32. Plaintiffs have

 offered no legal basis for ordering FDC to do any more than it is

 already doing in that respect. Accordingly, Plaintiffs’ request is

 denied.

    10. Exclusion for High-Risk Behaviors

       FDC’s policy excludes from treatment anyone who does not

 “demonstrate willingness and an ability to adhere to a rigorous

 treatment regimen and to abstain from high risk behaviors while

 incarcerated.” ECF No. 340-23, at 10. Plaintiffs argue that this

 exclusion should be amended in several respects. ECF No. 342, at

 39–41. This Court agrees in part and disagrees in part.

       First, this Court finds that “not all infractions should result

 in automatic exclusions.” Cf. id. at 39. Treatment can only be

 delayed for “medical reasons.” See Melton, 841 F.3d at 1229. As

 such, unless there is a medical reason to exclude an inmate from

 treatment based on a single infraction, the inmate must not be

 excluded. However, the question is not—as Plaintiffs propose—

 simply whether the behavior has “any bearing on whether a

 patient will show up to the pill line every day.” ECF No. 342, at 30.

 Rather, as Dr. Dewsnup points out, “ineligibility is a clinical

 judgment that must be made by physicians who take into

                                  43
Case 4:17-cv-00214-MW-CAS Document 465 Filed 04/18/19 Page 44 of 68



 consideration many factors on a case-by-case basis.” ECF No. 369-

 3, at 8.

        Of course, it is impossible for this Court to list each and every

 type of behavior that might render an inmate ineligible. This Court

 is not a medical professional, and, as Dr. Dewsnup stated,

 exclusions require a case-by-case analysis. However, Defendant

 must be aware that the acts of consuming illicit drugs or fighting

 other inmates, in and of themselves, are not valid reasons to

 exclude treatment. This is true even if an inmate is using

 intravenous drugs and risks re-infecting himself with HCV. 22

 What matters is whether there is a “medical reason” to deny

 treatment. If medical staff conclude that that there is a medical

 reason to deny an inmate treatment because of the inmate’s illicit

 drug use or fighting, then so be it. If FDC begins abusing the

 exclusion by excluding inmates without a valid medical reason,

 then Plaintiffs can move this Court to find Defendant in violation

 of the permanent injunction.




        22Cf. Reid v. Clarke, No. 7:16-cv-00547, 2018 WL 3626122, at *4, n.2
 (W.D. Va. July 30, 2018) (“Take a prisoner who cuts his own wrists. A prison
 would have little basis to refuse treatment on the grounds that he himself had
 created the harm, or that he might try to commit suicide again.”).
                                      44
Case 4:17-cv-00214-MW-CAS Document 465 Filed 04/18/19 Page 45 of 68



       Second, this Court finds that the policy must be amended to

 clarify that these are temporary ineligibilities, not permanent

 exclusions. FDC and its experts seem to agree that the exclusion

 is only “temporary.” See ECF No. 370, at 34–35. Although the

 policy already states that inmates are only ineligible “until [their]

 issues are considered to be resolved,” ECF No. 340-23, at 10, the

 policy must be amended to minimize any confusion.

       Third, this Court disagrees that FDC should be required to

 re-evaluate inmates after a period of no more than three months.

 See ECF No. 342, at 41. Plaintiffs have failed to provide a legal

 basis for that requirement. And both Dr. Keller and Dr. Dewsnup

 state that the question is determined on a case-by-case basis. See

 ECF No. 340-6, at 125 (“I think it’s on a case-by-case basis, but as

 a general rule, I believe it’s six months, but that’s not a hard-and-

 fast rule.”); ECF No. 369-3, at 8.

       Finally, this Court finds that “the language in J.3 implying

 that patients can be excluded for vague things like ‘chronic

 disciplinary issues’ or ‘chronic behavioral management issues’”

 must be amended. See ECF No. 342, at 41. Defendant admits that

 FDC considers these factors to be a basis for ineligibility. ECF No.

 370, at 36. As this Court just explained, FDC must be mindful of

                                  45
Case 4:17-cv-00214-MW-CAS Document 465 Filed 04/18/19 Page 46 of 68



 the fact that a history of “chronic disciplinary issues,” in and of

 itself, is not a valid reason to exclude an inmate. Indeed, there are

 plenty of disciplinary issues that do not bear on an inmates’ ability

 to “maintain a therapeutic provider-patient relationship.” 23 Cf. id.

        In sum, this Court finds that the exclusion for high-risk

 behaviors includes language that will lead to an inmate being

 excluded from necessary treatment for non-medical reasons. Such

 exclusion amounts to deliberate indifference.

    11. Clarifying MELD Score Calculation and Liver Transplant
        Policy

        Sometimes HCV infections can cause so much damage to a

 patient’s liver that the patient needs a liver transplant. See ECF

 No. 10-1, at 6. Indeed, “HCV is . . . the most common reason for

 liver transplants in the United States.” Id. at 3. Accordingly, FDC’s

 policy includes a section on liver transplants. ECF No. 340-23, at

 13. Both sides seek to amend the section. ECF No. 342, at 41–43;

 ECF No. 370, at 38–40. This Court begins with Plaintiffs’ requests

 and then turns to Defendant’s.



        23For example, an inmate who is repeatedly found in possession of
 “excess photographs” could be considered to have chronic disciplinary issues.
 See Fla. Admin. Code R. 33-602.201(5)(a)(2). This Court can conceive of no
 reason how that history, in and of itself, could constitute a medical reason to
 deny treatment.
                                       46
Case 4:17-cv-00214-MW-CAS Document 465 Filed 04/18/19 Page 47 of 68



       First,   this    Court      agrees    with     Plaintiffs   that

 “decompensation”      must   be   defined   as     “the   presence   of

 encephalopathy, ascites, bleeding varices, or jaundice.” See id. at

 41. Dr. Keller states that is the “standard medical definition.” ECF

 No. 340-6, at 86; see also ECF No. 369-10, at 4. Moreover,

 Defendant does not object to including that definition in the policy.

 ECF No. 370, at 38.

       Second, this Court agrees with Plaintiffs that “it [must] be

 clarified to state that patients will be referred if they have any

 one of the listed items.” ECF No. 342, at 41–42. Defendant does

 not object to that request. See ECF No. 370, at 37–43. Moreover,

 there is no dispute that any one of the listed conditions qualifies

 an inmate for referral. See id. at 38–39.

       Third, this Court disagrees with Plaintiffs that “the policy

 should require that MELD scores be calculated every 30 days.”

 ECF No. 342, at 42. Dr. Dewsnup testified that MELD scores cover

 a three-month period. See ECF No. 340-19, at 156–57. Moreover,

 Dr. Keller states that “he would not recommend a 30-day

 recalculation of MELD for patients who have decompensated

 cirrhosis.” ECF No. 369-10, at 5. He explains that “inmates with

 anemia can ill afford a regular 30-day blood loss” and “drawing

                                   47
Case 4:17-cv-00214-MW-CAS Document 465 Filed 04/18/19 Page 48 of 68



 blood every 30 days could cause an inmates’ veins to collapse.” Id.

 Plaintiffs offer no contrary medical evidence. See ECF No. 342, at

 41–43; see also ECF No. 378, at 18–19.

       Fourth, this Court agrees with Plaintiffs that referrals “must

 be [initiated] within 30 days of any one of the triggering events.”

 ECF No. 342, at 42. There is no apparent medical reason to justify

 more than such a delay. And Defendant “do[es] not oppose the

 incorporation of a 30-day period-of-time for a referral,” as long as

 it only constitutes the deadline for initiation. ECF No. 370, at 40.

       Fifth, this Court agrees with Plaintiffs that “the policy

 [must] require the FDC to promptly comply with the transplant

 center’s request for records and other information, and to promptly

 transport the inmate to and from the transplant center.” ECF No.

 342, at 42–43. Defendant does not offer any medical reason why it

 should be permitted to delay complying with such requests. ECF

 No. 370, at 42. And Defendant’s long and sordid history shows that

 there is a risk of future harm absent clear instructions.

       Finally, this Court disagrees with Defendant’s request to

 revise the list of qualifying conditions. See ECF No. 370, at 38–39.

 Defendant offers no medical reason to remove the “significant

 complication or co-morbidity of cirrhosis” language. See ECF No.

                                  48
Case 4:17-cv-00214-MW-CAS Document 465 Filed 04/18/19 Page 49 of 68



 370, at 39–40. Instead, Defendant simply notes that it “would be

 difficult for providers to interpret and apply consistently.” Id. at

 40. That difficulty is not a medical reason to deny an inmate access

 to a liver transplant. 24 Moreover, that argument is inconsistent

 with Defendant’s position that medical staff must be given

 sufficient discretion. See, e.g., id. at 10 (claiming that Plaintiffs’

 requested relief “shockingly seeks to remove medical judgment and

 discretion”).

         However, this Court agrees with Defendant that “for

 individuals who have been scheduled to receive DAA medication,

 are undergoing DAA treatment, or who have finished DAA

 treatment, a referral [must] be made only if the post-treatment

 MELD score is over 15.” Id. at 39. Dr. Keller believes that is

 appropriate because DAAs “have the potential of lowering one’s

 degree of fibrosis and the MELD score.” ECF No. 369–10, at 4.

 Plaintiffs have offered no evidence to the contrary. See ECF No.

 342, at 41–43; ECF No. 378, at 18–19.




         24   If anything, it might mean that the language needs to be further
 clarified.
                                        49
Case 4:17-cv-00214-MW-CAS Document 465 Filed 04/18/19 Page 50 of 68



    12. Clarifying Exclusion for Life Expectancy

       FDC’s policy excludes from treatment anyone who does not

 “have a life expectancy sufficient to achieve a benefit from HCV

 viral eradication.” ECF No. 340-23, at 10. Plaintiffs argue that “the

 policy should state that a patient is only ineligible if he or she has

 a life expectancy of less than 18 months.” ECF No. 342, at 43. This

 Court disagrees.

       The only support Plaintiffs offer for their request is the fact

 that the Federal Bureau of Prisons (“BOP”), Massachusetts, and

 Minnesota    use   eighteen    months    for   their   life-expectancy

 exclusions. See id. Neither the BOP, nor Massachusetts, nor

 Minnesota sets the national standard for what is appropriate.

 Moreover, Dr. Dewsnup states that if Plaintiffs’ request were

 implemented, “FDC physicians would be less able to make

 decisions that were individualized to the patient’s unique

 circumstances.” ECF No. 369-3, at 10. As such, there appears to be

 a medical reason to justify the current wording of FDC’s exclusion.

       In sum, Plaintiffs have failed to show that the exclusion for

 life expectancy amounts to deliberate indifference.




                                  50
Case 4:17-cv-00214-MW-CAS Document 465 Filed 04/18/19 Page 51 of 68



    13. Correcting the Risk Factors

       FDC’s policy provides that “[r]isk factors for [HCV] infection

 may include, but are not limited to, injection drug use, transfusion

 with HCV-infected blood or blood products, tattooing, vertical

 transmission from mother to child, and massive exposure to HCV-

 infected blood during fighting or other trauma.” ECF No. 340-23,

 at 1. Plaintiffs argue that the list of risk factors should also

 explicitly include “being born between 1945 and 1965, previous

 incarceration, and HIV.” ECF No. 342, at 43. This Court agrees.

 Dr. Dewsnup admitted that previous incarceration and being born

 between 1945 and 1965 should be included as risk factors. ECF No.

 340-5, at 141. And he also stated that the co-infection rate of HCV

 and HIV “is somewhere between 25 and 40 percent.” Id. at 16–17.

       In response, Defendant notes that screening for HCV is

 offered to all patients “regardless of risk factors.” ECF No. 370, at

 46 (quoting ECF No. 340-23, at 6). But that argument misses the

 point. Risk factors affect the decision-making of an inmate who

 might be concerned whether he should self-select for screening. By

 giving inmates more risk factors, inmates can make better-

 informed decisions, which should lead to greater number of HCV-

 infected inmates being tested. Contrarily, by minimizing the list of

                                  51
Case 4:17-cv-00214-MW-CAS Document 465 Filed 04/18/19 Page 52 of 68



 risk factors, FDC can avoid its duty to treat by keeping inmates

 underinformed and remaining ignorant of the true number of

 infected inmates. In sum, FDC’s current wording of the risk-factor

 language amounts to deliberate indifference.

    14. Monitoring

         This Court’s preliminary injunction requires Defendant to

 file monthly status reports outlining FDC’s progress in treating

 HCV-infected inmates. See ECF No. 185, at 5–6; see also id. at 2

 n.1 (“Like President Ronald Reagan, this Court will ‘trust but

 verify.’”). The injunction requires Defendant to include specific

 statistics like, for example, “[t]he total number of inmates in FDC

 custody who have been identified as having chronic HCV.” Id. at 6.

 Plaintiffs claim that the reports are “not sufficient . . . to

 adequately ensure that Defendant is in compliance.” ECF No. 342,

 at 44–46. Accordingly, Plaintiffs propose several changes to the

 monitoring scheme. This Court agrees in part and disagrees in

 part.

         First, this Court finds that the monthly status reports must

 include the total number of inmates who

         (a) have been screened/tested for HCV,
         (b) have been identified as having chronic HCV,


                                  52
Case 4:17-cv-00214-MW-CAS Document 465 Filed 04/18/19 Page 53 of 68



       (c) have been identified as having chronic HCV and
           have been staged (which must be further broken
           down by stage, including F0, F1, F2, F3, F4,
           decompensated cirrhosis, and those with HIV),
       (d) have been submitted to the Hepatitis C Committee
           for evaluation (which must be further broken down
           by stage, including F0, F1, F2, F3, F4,
           decompensated cirrhosis, and those with HIV),
       (e) have begun treatment with DAAs,
       (f) have completed treatment with DAAs,
       (g) have achieved a sustained virologic response (SVR),
       (h) have not achieved SVR, and
       (i) have been deemed (temporarily or permanently)
           ineligible for treatment with DAAs along with the
           specific reason for ineligibility.

 See ECF No. 342, at 44. This information is necessary for this

 Court to ensure that the permanent injunction is being complied

 with and that FDC has not relapsed to its sordid past. Cf., e.g.,

 Wishtoyo Found. v. United Water Conservation Dist., No. CV 17-

 3869-DOC (PLAx), 2018 WL 5256099, at 75 (C.D. Cal. Sep. 23,

 2018) (appointing a special master to “monitor compliance” with a

 permanent injunction and retaining jurisdiction “for the purposes

 of enforcing or modifying the terms of” a permanent injunction).

       Second, this Court finds that Defendant’s reports must

 include a certification regarding FDC’s compliance “with the

 applicable deadlines for prisoners known to have chronic HCV in

 December 2017.” Id. Again, this information is necessary to ensure

 compliance with this Court’s permanent injunction.

                                 53
Case 4:17-cv-00214-MW-CAS Document 465 Filed 04/18/19 Page 54 of 68



       Third, this Court disagrees that Defendant must provide

 Plaintiffs with updated versions of its spreadsheets or “all

 documentation” associated with prisoners deemed ineligible for

 treatment or who refuse staging See id. at 45. The status reports

 should be sufficient to monitor compliance. If they’re not, Plaintiffs

 can move for a modification of the permanent injunction and

 explain why further information is required. Moreover, Plaintiffs

 can submit public-records requests for the spreadsheets and

 documentation if they so choose.

       Fourth, this court disagrees that FDC should “be required to

 receive complaints from Plaintiffs’ counsel about compliance with

 the order.” See ECF No. 342, at 45–46. Again, the status reports

 should be sufficient to monitor compliance. If Plaintiffs want to

 initiate complaints, Plaintiffs are free to direct those to FDC.

 Hopefully, the parties will be able to resolve those complaints

 harmoniously. If not, it is Plaintiffs’ prerogative to decide whether

 to bring those complaints to this Court’s attention.

       Finally, this Court agrees that any future changes to FDC’s

 policy must be submitted to this Court for approval. See id. at 46.

 Given FDC’s long and sordid history of neglecting HCV-infected

 inmates, as well as FDC’s continued opposition to the relief

                                  54
Case 4:17-cv-00214-MW-CAS Document 465 Filed 04/18/19 Page 55 of 68



 granted in this order, this Court finds that FDC must not be

 permitted to unilaterally amend its policy (at least for the time

 being). In the future, this Court may consider modifying the

 injunction to remove that requirement.

    15. Amending the Deadline for Treating F2s Who Were Known
        to Have Chronic HCV in December 2017

       This Court’s preliminary injunction (which was entered in

 December 2017) distinguished between FDC’s obligations with

 respect to inmates who were known to have chronic HCV at the

 time and inmates whom FDC only discovered to be infected in the

 future. See ECF No. 185. Plaintiffs point out that this dual track

 of deadlines presented an anomaly:

       Currently, for inmates known to have chronic HCV in
       December 2017 who are at F2, the treatment deadline
       is December 2019 and the evaluation deadline is
       September 2019. But going forward, F2 inmates will
       be treated at most within 1 year of staging (although
       Plaintiffs have requested 6 months) and evaluated at
       least 30 days before treatment. This produces an
       anomalous result: An F2 inmate discovered tomorrow
       will be treated within 1 year (June 2019), or 6 months
       (December 2018), whereas someone known in
       December 2017 will have to wait until December 2019
       for treatment. Thus, the December 2019 treatment
       deadline and September 2019 evaluation deadline for
       F2 inmates known in December 2017 should be
       deleted, and all F2 inmates should be treated
       according to the policy going forward. (To phase in this
       change, the treatment deadline can begin to run from


                                 55
Case 4:17-cv-00214-MW-CAS Document 465 Filed 04/18/19 Page 56 of 68



        the date judgment is entered, rather than the date
        they were staged).

 ECF No. 342, at 48.

        Plaintiffs are right that the situation they describe is

 anomalous. However, given the time that has passed since

 Plaintiffs moved for summary judgment, the anomaly Plaintiffs

 noted no longer exists. 25 Accordingly, Plaintiffs’ request is denied

 as moot.

    16. Concluding Note on Plaintiffs’ Requests for Relief

        Let it be clear: this Court is not picking and choosing what

 kind of treatment it personally thinks or feels Plaintiffs should get.

 (If it were up to this Court, every inmate would be tested for HCV

 and every non-contraindicated inmate with chronic HCV would be

 immediately treated with DAAs.) Instead, this Court is simply

 determining whether FDC is being deliberately indifferent by

 failing to provide the minimally adequate treatment that the

 Constitution requires. Where there was reasonable medical

 disagreement about a request for relief, this Court recognized that

 it could not order FDC to change its conduct. However, where there



        25That is, an inmate who is staged F2 today will initiate treatment by
 April 2020. An F2 inmate who was known in December 2017 will initiate
 treatment by December 2019.
                                      56
Case 4:17-cv-00214-MW-CAS Document 465 Filed 04/18/19 Page 57 of 68



 was no medical reason for particular conduct—or where even

 FDC’s own experts found that certain conduct was warranted but

 FDC still failed to comply—this Court properly concluded that

 FDC needed to change course.

          C. The Requirements for a Permanent Injunction

       Having discussed the merits of Plaintiffs’ remaining claims

 for relief, this Court now turns to the requirements for a

 permanent injunction. To obtain a permanent injunction,

 Plaintiffs must show (1) that they have suffered an irreparable

 injury; (2) that their remedies at law are inadequate; (3) that the

 balance of hardships weighs in their favor, and (4) that a

 permanent injunction would not disserve the public interest. eBay

 Inc. v. MercExchange, L.L.C., 547 U.S. 388, 391 (2006). Plaintiffs

 have satisfied each factor.

       First, Plaintiffs have suffered an irreparable injury.

 “[I]njunctive relief is appropriate ‘to prevent a substantial risk of

 serious injury from ripening into actual harm.’” Thomas v. Bryant,

 614 F.3d 1288, 1318 (11th Cir. 2010) (quoting Farmer v. Brennan,

 511 U.S. 825, 845 (1994)). “In such circumstances, the irreparable-

 injury requirement may be satisfied by demonstrating a history of

 past misconduct, which gives rise to an inference that future injury

                                  57
Case 4:17-cv-00214-MW-CAS Document 465 Filed 04/18/19 Page 58 of 68



 is imminent.” Id. Here, FDC’s history of past misconduct and its

 continued opposition to other forms of relief leads this Court to

 believe that future injury is imminent. Specifically, this Court

 finds that FDC will not treat HCV-infected inmates in an

 appropriate and timely manner. If these inmates are not treated,

 they will undoubtedly suffer irreparable injury.

        Second, remedies at law are inadequate to address Plaintiffs’

 injuries. Plaintiffs suffer continued harm as well as the risk of

 future harm. Damages will not address those injuries.

        Third, the balance of hardships weighs in Plaintiffs’ favor.

 The only hardship Defendant faces is that FDC will have to spend

 more money and treat more inmates than it wants to. 26 Plaintiffs,

 on the other hand, face great injuries. “The threat of harm to the

 plaintiffs cannot be outweighed by the risk of financial burden or

 administrative inconvenience to the defendants.” Laube v. Haley,

 234 F. Supp. 2d 1227, 1252 (M.D. Ala. 2002).




        26 It is no excuse to cry that resources may be diverted from other
 medical programs. FDC cannot use its constitutional duty to treat one group
 of inmates as a reason to not treat a different group. Cf. Williams v. Bennett,
 689 F.2d 1370, 1388 (11th Cir. 1982) (“If . . . a state chooses to operate a prison
 system, then each facility must be operated in a manner consistent with the
 constitution.”).
                                        58
Case 4:17-cv-00214-MW-CAS Document 465 Filed 04/18/19 Page 59 of 68



       Fourth, the permanent injunction will not disserve the

 public interest. Rather, the public is undoubtedly interested in

 seeing that inmates’ constitutional rights are upheld. Cf. Laube,

 234 F. Supp. 2d at 1252 (“[T]here is a strong public interest in

 requiring that the plaintiffs’ constitutional rights no longer be

 violated . . . .”); cf. also Costello v. Wainright, 397 F. Supp. 20, 37

 (M.D. Fla. 1976) (“[I]t seems clear to this Court that, in the long

 run, providing decent medical care and housing to inmates would

 serve to promote the rehabilitative goals of the criminal justice

 system so as to permit their re-entry into free society as upright

 and law abiding citizens and to prevent their re-entry into the

 criminal justice system.”), vacated in part on other grounds, 539

 F.2d 547 (5th Cir.), rev’d, 430 U.S. 325 (1977).

       Finally, the permanent injunction satisfies the Prison

 Litigation Reform Act (“PLRA”) because it is narrowly drawn,

 extends no further than necessary to effect the changes this Court

 concludes are constitutionally required, and is the least intrusive

 means of effecting such changes. See 18 U.S.C. § 3626(a)(1).

                           III. Conclusion

       This case started with three inmates facing deliberate

 indifference to their serious medical needs. Through persistence of

                                   59
Case 4:17-cv-00214-MW-CAS Document 465 Filed 04/18/19 Page 60 of 68



 counsel, it was uncovered that FDC was being deliberately

 indifferent to more than just those three inmates. Indeed, FDC

 turned out to have a long and sordid history of failing to adequately

 manage HCV in its prisons.

       Nearly two years later, FDC has come a long way. But FDC’s

 improvement does not mean that it is no longer being deliberately

 indifferent to HCV-infected inmates, nor does it mean that there

 is no risk of such deliberate indifference reoccurring in the future.

 Defendant’s continued opposition to Plaintiffs’ requested relief

 proves just that.

       This Court is entering a permanent injunction with several

 important deadlines. In fashioning those deadlines, this Court has

 been mindful to ensure that Defendant has ample time to comply

 while considering an appeal. This Court notes that if Defendant

 does appeal and seeks to stay this Court’s order, Defendant must

 first seek a stay with this Court. Fed. R. App. P. 8(a)(1)(A).

 Moreover, even if this Court denies a stay pending appeal,

 Defendant may also move this Court to modify the injunction

 pending appeal. Fed. R. App. P. 8(a)(1)(C).

       Accordingly,



                                  60
Case 4:17-cv-00214-MW-CAS Document 465 Filed 04/18/19 Page 61 of 68



       IT IS ORDERED:

       1. The parties’ cross-motions for summary judgment, ECF

          No. 270 and ECF No. 342, are GRANTED in part and

          DENIED in part, as described in this order.

       2. This Court retains jurisdiction for the purposes of

          enforcing and/or modifying the terms of this Court’s

          permanent injunction.

       3. The preliminary injunction entered in this case, ECF No.

          185, which was subsequently modified and renewed, see,

          e.g., ECF No. 437, is hereby dissolved.

       4. No later than May 20, 2019, the parties must confer and

          file a jointly proposed briefing schedule regarding the

          entitlement to and determination of attorney’s fees and

          costs.

       5. The Clerk is directed to provide a copy of this order to

          inmate Steven A. McLeod. See ECF No. 450.

       6. The Clerk is directed to enter judgment stating:

             a. Defendant       must        ensure   that   the     Florida

                   Department    of        Corrections   (“FDC”),    FDC’s

                   employees, and FDC’s agents comply with FDC’s



                                      61
Case 4:17-cv-00214-MW-CAS Document 465 Filed 04/18/19 Page 62 of 68



                Hepatitis C Virus (“HCV”) policy, HSB 15.03.09

                Supplement #3, as it is revised.

             b. Defendant must ensure that FDC’s HCV policy,

                HSB 15.03.09 Supplement #3, is not modified

                absent this Court’s instruction.

             c. Defendant must ensure that, no later than May 20,

                2019, FDC’s HCV policy, HSB 15.03.09 Supplement

                #3, is modified as follows:

                   i. The policy must be modified to reflect that

                      treatment must be initiated for F0 and F1

                      inmates within two years of staging.

                  ii. A section must be added to the policy

                      requiring an explanation to anyone who

                      refuses staging or treatment of, at least,

                      (1) the   consequences    of   HCV,    (2)   the

                      availability, lack of side effects, and efficacy

                      of the new medications, (3) the staging

                      process, and (4) whether and when they will

                      receive treatment.

                  iii. The policy must be modified to reflect that

                      (1) patients must be initially staged using a

                                 62
Case 4:17-cv-00214-MW-CAS Document 465 Filed 04/18/19 Page 63 of 68



                      FibroSure test within 30 days of confirming

                      they have chronic HCV; (2) patients who need

                      ultrasounds must receive an ultrasound

                      within 90 days of confirming they have

                      chronic HCV; (3) if a patient needs to be

                      restaged as a result of an ultrasound, the

                      restaging must take place within 5 days of

                      receiving the ultrasound results; and (4) staff

                      must rely on the test, exam, or study

                      indicating the highest fibrosis level for

                      staging.

                  iv. The policy must be modified to reflect that

                      deadlines are mandatory.

                  v. The policy must be modified to reflect that

                      staff have the discretion to restage inmates

                      sooner than scheduled.

                  vi. The exclusion for time remaining on an

                      inmate’s sentence must be modified such that

                      (1) it no longer refers to “pre-treatment

                      evaluation”; (2) it no longer refers to “post

                      treatment SVR assessment”; (3) it no longer

                                 63
Case 4:17-cv-00214-MW-CAS Document 465 Filed 04/18/19 Page 64 of 68



                      includes a “12-18 months” estimate; and (4) it

                      reflects that an inmate—who has already

                      been staged and evaluated—simply needs to

                      have “sufficient” time remaining on their

                      sentence to complete a course of treatment.

                 vii. The exclusion for high-risk behaviors must be

                      modified    to     reflect   that     (1)    high-risk

                      behaviors only warrant a delay if there is a

                      “medical reason” to delay treatment and (2) it

                      only provides for temporary ineligibility, not

                      permanent exclusion.

                viii. Section    J.3.,   which     refers     to   “chronic

                      disciplinary issues,” must be amended to

                      reflect that chronic disciplinary issues, in and

                      of themselves, are not sufficient to render an

                      inmate ineligible for treatment; rather,

                      treatment may only be delayed for medical

                      reasons.

                  ix. Section P, which governs referrals for liver

                      transplants, must be modified as follows:

                      (1) decompensation must be defined as “the

                                  64
Case 4:17-cv-00214-MW-CAS Document 465 Filed 04/18/19 Page 65 of 68



                      presence of encephalopathy, ascites, bleeding

                      varices, or jaundice”; (2) it must be clarified

                      to reflect that patients will be referred if they

                      have any one of the listed items; (3) referrals

                      must be initiated within 30 days of any one of

                      the triggering events; (4) it must provide that

                      FDC    must     promptly    comply    with   the

                      transplant center’s request for records and

                      other information, and to promptly transport

                      the inmate to and from the transplant center;

                      and (5) it must be clarified that for

                      individuals who have been scheduled to

                      receive DAA medication, are undergoing

                      DAA treatment, or who have finished DAA

                      treatment, a referral must be made only if the

                      post-treatment MELD score is over 15.

                  x. Section A.2., which refers to risk factors,

                      must be modified to include “being born

                      between     1945      and    1965,     previous

                      incarceration, and HIV” as risk factors.



                                 65
Case 4:17-cv-00214-MW-CAS Document 465 Filed 04/18/19 Page 66 of 68



             d. Defendant    must     ensure   that   FDC   initiates

                treatment for all known chronic-HCV inmates who

                are currently staged F0 or F1 within two years of

                the date of this order.

             e. Defendant must ensure that FDC either (1) adopts

                a system of opt-out testing along with an aggressive

                notice campaign or (2) adopts a system of opt-in

                testing paired with peer education. FDC must

                make its choice and Defendant must inform this

                Court of FDC’s decision no later than May 20, 2019.

             f. Defendant must ensure that FDC forms a definite

                plan to make elastography available to its medical

                staff within a reasonably immediate timeframe.

                Defendant must file its proposed plan with this

                Court no later than May 20, 2019.

             g. Defendant must ensure that—for inmates who

                were known to have chronic HCV in December

                2017, who have fibrosis stage 2, and who are

                eligible for treatment—FDC initiates treatment no

                later than December 31, 2019.



                                 66
Case 4:17-cv-00214-MW-CAS Document 465 Filed 04/18/19 Page 67 of 68



             h. Beginning on June 3, 2019, and on the first day of

                each month thereafter, Defendant must file with

                this Court a status report reflecting FDC’s progress

                in complying with this Court’s injunction. That

                status report must include:

                   i. A certification regarding FDC’s compliance

                      with the applicable deadlines for prisoners

                      known to have chronic HCV in December

                      2017.

                  ii. Information regarding the total number of

                      inmates who:

                         1. have been screened/tested for HCV,

                         2. have been identified as having chronic

                              HCV,

                         3. have been identified as having chronic

                              HCV and have been staged (which

                              must be further broken down by stage,

                              including    F0,   F1,   F2,   F3,   F4,

                              decompensated cirrhosis, and those

                              with HIV),



                                  67
Case 4:17-cv-00214-MW-CAS Document 465 Filed 04/18/19 Page 68 of 68



                        4. have been submitted to the Hepatitis C

                           Committee for evaluation (which must

                           be further broken down by stage,

                           including    F0,   F1,      F2,   F3,   F4,

                           decompensated cirrhosis, and those

                           with HIV),

                        5. have begun treatment with DAAs,

                        6. have completed treatment with DAAs,

                        7. have achieved a sustained virologic

                           response (SVR),

                        8. have not achieved SVR, and

                        9. have been deemed (temporarily or

                           permanently) ineligible for treatment

                           with DAAs along with the specific

                           reason for ineligibility.

       SO ORDERED on April 18, 2019.

                        s/Mark E. Walker
                        Chief United States District Judge




                                68
